Citation Nr: 0026847	
Decision Date: 10/06/00    Archive Date: 10/12/00

DOCKET NO.  98-00 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for bipolar disorder.  


REPRESENTATION

Appellant represented by:	Debora L. Wagner, Attorney


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active duty from June 1983 to February 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

The case returns to the Board following a remand to the RO in 
July 1998.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal.  

2.  Clear and unmistakable evidence demonstrates that the 
veteran's bipolar disorder existed prior to his entry to 
active duty service.

3.  There is no evidence that the veteran's psychiatric 
disorder required continuous medication prior to active duty.  

4.  The veteran was hospitalized during service for treatment 
of a psychiatric disorder.  He was discharged from service 
due to physical disability.  

5.  After his hospitalization and his separation from 
service, the veteran required continuous medication for 
management of symptoms from bipolar disorder.    


CONCLUSIONS OF LAW

1.  Bipolar disorder clearly and unmistakable existed prior 
to service, thereby rebutting the presumption of soundness at 
entrance.  38 U.S.C.A. § 1132 (West 1991); 38 C.F.R. § 3.304 
(1999).  

2.  The veteran's bipolar disorder was aggravated during 
active duty service.  38 U.S.C.A. §§ 1131, 1132, 1153, 5107 
(West 1991); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the veteran's 
claim is well grounded.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.102 (1999).  See Murphy v. Derwinski, 1 Vet. 
App. 78, 91 (1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  That is, the Board finds that the veteran has 
presented a claim which is not implausible when his 
contentions and the evidence of record are viewed in the 
light most favorable to the claim.  The Board is also 
satisfied that all relevant facts have been properly and 
sufficiently developed to address the issue at hand.

Factual Background

Records from the University of Cincinnati Hospital showed 
that the veteran was diagnosed as having and hospitalized for 
bipolar disorder from October 1980 to December 1980.  
Medications at discharge included lithium carbonate, 900 
milligrams (mg) per day, for 30 days only, without a 
provision for refills.   

The veteran entered active duty in June 1983.  The February 
1983 enlistment examination was negative for psychiatric 
findings.  On the accompanying report of medical history, the 
veteran denied taking any medications.  In addition, he 
denied any history of depression or excessive worry or 
nervous trouble of any sort.  The available service medical 
records were negative for any psychiatric complaints or 
treatment.  A service record dated in January 1984 shows that 
the veteran was referred to the Naval Hospital at Portsmouth 
in November 1983 for treatment.  An X-ray report dated in 
December 1983 indicated that the film was requested in 
conjunction with a lithium work-up.  A copy of the report was 
to be sent to the neuropsychiatry ward.   

The veteran's discharge papers indicate that he was 
discharged at the end of February 1984 by reason of physical 
disability that existed prior to entering active duty and as 
established by Medical Board.  The RO made multiple attempts 
to obtain additional service medical records, to include 
records of treatment at Portsmouth Naval Medical Center and 
reports of the veteran's Medical Evaluation Board or Physical 
Evaluation Board.  These attempts were not successful.    

In March 1984, about one week after his separation from 
service, the veteran presented to the University of 
Cincinnati Hospital emergency department.  He requested 
refills of Thorazine and lithium.  

Records from Mental Health Services Northwest indicated that 
the veteran presented in March 1984, about two weeks after 
his separation from service.  He reported that he had been 
hospitalized at Portsmouth Naval Hospital in November 1983 
for about three months.  He was discharged from the hospital 
on medications including lithium carbonate, 1800 mg per day, 
and Thorazine, 300 mg per day.  He was compliant with his 
medication at the time of presentation.  The veteran 
continued with regular therapy every few months through 1988.  
In October 1984, he was able to discontinue taking Thorazine.  
He required continuous lithium carbonate, though at varying 
dosages.     

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  

Generally, a person employed in the active military, naval, 
or air service for six months or more shall be taken to have 
been in sound condition when examined, accepted, and enrolled 
for service, except as to defects, infirmities, or disorders 
noted at the time of the examination, acceptance, and 
enrollment, or clear and unmistakable (obvious or manifest) 
evidence demonstrates that an injury or disease existed prior 
to service.  38 U.S.C.A. § 1132; 38 C.F.R. § 3.304(b).  Only 
such conditions as are recorded in examination reports are to 
be considered as noted.  38 C.F.R. § 3.304(b).   

A pre-existing injury or disease is considered aggravated by 
military service where there is an increase in disability 
during service, absent a specific finding that the increase 
in disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Temporary or 
intermittent flare-ups of symptoms during service are not 
sufficient to be considered aggravation absent worsening of 
the underlying disorder.  Jensen v. Brown, 19 F.3d 1413, 1416 
(Fed. Cir. 1994); Hunt v. Derwinski, 1 Vet. App. 292, 297 
(1991).  The presumption of aggravation may be rebutted only 
by clear and unmistakable evidence.  38 C.F.R. § 3.306(b).  

In this case, records from University of Cincinnati Hospital 
confirm that the veteran was hospitalized for and diagnosed 
as having bipolar disorder in December 1980, more than two 
years before his entrance onto active duty.  In fact, the 
veteran concedes that he had bipolar disorder prior to 
service.  Therefore, the Board finds that there is clear and 
unmistakable evidence showing that the bipolar disorder 
existed prior to service.  38 U.S.C.A. § 1132; 38 C.F.R. § 
3.304(b).  Accordingly, the issue is whether the bipolar 
disorder was aggravated during active duty.  

The Board finds that the evidence supports a finding of 
aggravation in service.  If the veteran had been stabilized 
and then taken off the medication, the evidence would suggest 
an acute flare-up of symptoms, rather than a worsening of the 
underlying disorder.  Jensen, 19 F.3d at 1416.  However, the 
evidence demonstrates that, as of the in-service 
hospitalization, the veteran required continuous medication 
for the management of symptoms from bipolar disorder.  This 
evidence sufficient objective indication of worsening of the 
underlying psychiatric disorder to warrant a finding of 
aggravation in service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  Accordingly, the Board finds that the evidence 
supports service connection for bipolar disorder on the basis 
of aggravation in service.  38 U.S.C.A. §§ 1131, 1132, 1153, 
5107(b); 38 C.F.R. §§ 3.102, 3.303, 3.304(b), 3.306(a).     
 
ORDER

Subject to the laws and regulations governing the payment of 
monetary benefits, service connection for bipolar disorder is 
granted.   



		
RENÉE M. PELLETIER
	Veterans Law Judge
	Board of Veterans' Appeals


 

